Exhibit 10.5 REGISTRATION RIGHTS AGREEMENT REGISTRATION RIGHTS AGREEMENT made this 13th day of March, 2008 by and between The Amacore Group, Inc., a Delaware corporation (the “Company”), and Vicis Capital Master Fund, a trust formed under the laws of the Cayman Islands (the “Holder”). R E C I T A L S: WHEREAS, simultaneously herewith, the Company and the Holder are entering into a Preferred Stock Purchase Agreement (the “Purchase Agreement”) pursuant to which the Company is issuing to the Holder 400 shares of its Series G Convertible Preferred Stock, par value $.001 per share, which are convertible into shares of the Company’s Class A Common Stock, par value $.001 per share (collectively the “Acquired Shares”); and WHEREAS, the execution and delivery of this Agreement is a condition to the closing of the Purchase Agreement. NOW THEREFORE, in consideration of the agreements set forth herein the parties agree as follows: 1.Definitions. As used in this Agreement, the following terms shall have the following respective meanings: (a) “Common Stock” means the Class A Common Stock, $.001 par value per share, of the Company and any equity securities issued or issuable with respect to the Class A Common Stock in connection with a reclassification, recapitalization, merger, consolidation or other reorganization. (b)“Conversion Shares” means the shares of Common Stock or other equity securities issued or issuable upon conversion of the Acquired Shares. (c)“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any similar Federal statute, and the rules and regulations of the Commission issued under such Act, as they each may, from time to time, be in effect. (d)“Holder” shall have the meaning set forth in the Preamble and any of such Holder’s successors or assigns. (e)“Person” means any individual, corporation, limited liability company, limited or general partnership, joint venture, association, joint-stock company, trust, unincorporated organization or government or any agency or political subdivisions thereof. (f)“Registration Statement” means a registration statement filed by the Company with the Commission for a public offering and sale of securities of the Company (other than a registration statement on FormS-8 or FormS-4, or their successors, or any other form for a limited purpose, or any registration statement covering only securities proposed to be issued in exchange for securities or assets of another corporation). (g)“Registration Expenses” means the expenses described in Section4 of this Agreement. (h)“Registrable Securities” means any (i)Conversion Shares and (ii)shares of Common Stock issued or issuable, directly or indirectly, with respect to the Common Stock referenced above.As to any particular Registrable Securities, such securities shall cease to be Registrable Securities when (i)a registration statement with respect to the sale of such securities shall have been declared effective under the Securities Act and such securities shall have been disposed of in accordance with such registration statement, or (ii)such securities shall have been sold (other than in a privately negotiated sale) pursuant to Rule 144 (or any successor provision) under the
